DETAILED ACTION

This Office action is in response to Applicant’s amendment filed July 22, 2021.  Applicant has amended claims 1-3, 5, 10 and 13.  New claims 18-19 have been added.  Currently, claims 1-19 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office action, Paper No. 20210216.

The rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 1-17 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Blondel et al, US 2014/0213748, is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 1-9 and 14-15 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Uchiyama et al, US 2010/0292116, is withdrawn in view of applicant’s amendments and remarks.

The provisional rejection of claims 1-17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/462,915 is maintained for the reasons of record.

The provisional rejection of claims 1-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/462,894 is withdrawn in view of applicant’s amendments. 

The provisional rejection of claims 1-9 and 14-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/462,911 is maintained for the reasons of record. 

The provisional rejection of claims 1-10 and 13-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/463,825 is withdrawn in view of applicant’s amendments.

                                          NEW GROUNDS OF REJECTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Blondel et al, US 2014/0378639.
Blondel et al, US 2014/0378639, discloses a water-soluble copolymer comprising 5-45% by mass of at least one cationic monomer whose cationicity comes exclusively from one or more quaternary ammonium functional groups, and 50-95% by mass of at least one monomer of formula (I), wherein R1 is hydrogen or methyl, Z is –C(=O)-O-, n is an integer between 2 and 200, and R2 is hydrogen (see abstract and paragraphs 19-25).  It is further taught by Blondel et al that suitable cationic monomers include acrylamidopropyltrimethylammonium chloride (i.e. APTAC) and methacrylamidopropyltrimethylammonium chloride (i.e. MAPTAC; see paragraph 51), that the copolymer further contains 5-25% by weight of at least one other nonionic monomer, such as acrylamide, acrylic acid, and acrylates (see paragraphs 56-58), and that the copolymer is used in detergent formulations containing anionic surfactants (see paragraphs 63-65), per the requirements of the instant invention.  Specifically, note 
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/462,915 (reference application).  Although the claims at issue are not identical, they copending Application No. 16/462,915 claims a similar laundry detergent composition comprising a surfactant, such as alkyl ether sulfates, complexing agents, solvents, water, adjunct ingredients, and at least one copolymer containing 0.1-99.9% by mole of a cationic monomer, such as DADMAC, 0.1-99.9% by mole of a monomer of formula (III), 0.1-99.8% by mole of a monomer of formula (IV) or formula (V), such as N,N-dimethylacrylamide, and 0.1-99.7% by mole of a monomer of formula (VII), wherein the copolymer has a molecular weight of 10,000-400,000 (see claims 1-21 of copending Application No. 16/462,915), as required in the instant claims.  Therefore, instant claims 18-19 are an obvious formulation in view of claims 1-21 of copending Application No. 16/462,915. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/462,911 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/462,911 claims a similar cosmetic composition comprising a surfactant, acidity regulators, water, adjunct ingredients, and at least one copolymer containing 0.1-99.9% by mole of a cationic monomer, such as DADMAC, 0.1-99.9% by mole of a monomer of formula (III), and 0.1-99.8% by mole of a monomer of formula (IV) or formula (V), such as N,N-dimethylacrylamide, wherein the copolymer has a molecular weight of 10,000-1,000,000 (see claims 1-15 of copending Application No. 16/462,911), as required in the . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed July 22, 2021 have been fully considered but they are not persuasive.
The examiner notes that applicant has requested that the obviousness-type double patenting rejections over copending Application No. 16/462,915 and copending Application No. 16/462,911 be held in abeyance until an indication of allowable subject matter in the instant application is identified.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
September 2, 2021